NO. 12-12-00377-CR

                        IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MARTHA GUZMAN, a/k/a                              §            APPEAL FROM THE
MARTHA DUROSETTE,
APPELLANT

V.                                                §           COUNTY COURT AT LAW

THE STATE OF TEXAS,
APPELLEE                                          §           ANDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
          A jury convicted Appellant of assault causing bodily injury, a Class A misdemeanor. The
trial court sentenced her to 180 days in jail, and gave her 151 days of presentence jail time credit.
Appellant filed her notice of appeal on October 25, 2012. Her trial counsel filed a motion to
withdraw in this court, and we remanded the cause to the trial court for a ruling on the motion. In
the event counsel was permitted to withdraw, the trial court was directed to conduct a hearing to
determine whether (1) Appellant is indigent and entitled to the appointment of counsel on appeal;
(2) Appellant has sufficient funds to retain counsel; or (3) Appellant desires to represent herself on
appeal.
          The trial court permitted counsel to withdraw and conducted the required hearing. In its
findings of fact and conclusions of law filed in this court, the court found that (1) Appellant did not
appear at the hearing; (2) there was no evidence upon which to base a determination of Appellant’s
eligibility for either a court appointed appellate lawyer or a free record; (3) Appellant’s trial
counsel had filed a notice of appeal on her behalf as a courtesy; (4) Appellant has not made any
arrangements with either her trial counsel or the court reporter for the performance of any duties on
appeal; (5) her trial counsel has not been able to elicit a response from Appellant or otherwise
communicate with her; and (6) Appellant has failed to appear at any setting in the trial court after
October 1, 2012. Consequently, the trial court concluded that Appellant has abandoned the
appeal.
          We adopt the trial court’s findings and conclusions and consider this appeal without briefs.
See TEX. R. APP. P. 38.8(b)(4). Because no briefs have been filed, and because Appellant has not
made arrangements for the preparation of a reporter’s record, there is nothing but the clerk’s record
presented for review. We have reviewed the clerk’s record for fundamental error and found none.
Accordingly, the appeal is dismissed.
Opinion delivered January 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                           JANUARY 31, 2013


                                          NO. 12-12-00377-CR


                    MARTHA GUZMAN, a/k/a MARTHA DUROSETTE,
                                   Appellant
                                      V.
                             THE STATE OF TEXAS,
                                   Appellee

                                Appeal from the County Court at Law
                            of Anderson County, Texas. (Tr.Ct.No. 58387)

                        THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       3